Citation Nr: 0915769	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded a 
noncompensable rating for a bilateral foot disability 
(claimed as pes planus), effective March 5, 2002.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2008, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

Since March 5, 2002, the effective date of service 
connection, the Veteran's bilateral foot disability (claimed 
as pes planus) has been manifested by subjective complaints 
of pain, which worsen on walking and standing, but do not 
require medical treatment or the use of shoe inserts or other 
orthopedic devices.  Objective manifestations during this 
time period include findings of tenderness on palpitation and 
a small hallux valgus on the left foot.  The Veteran's pes 
planus has not been shown to result in a weight-bearing line 
over or medial to great toe or inward bowing of the Achilles 
tendon.  Nor has there been any evidence of marked deformity, 
such as pronation or abduction, or any clinical findings of 
accentuated pain on manipulation and use of either foot.  The 
Veteran has not had metatarsal head resection of the left 
hallux, and the disability is not equivalent to amputation of 
the toe.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a 
bilateral foot disability (claimed as pes planus) have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2008); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes (DCs) 5276, 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (West 2002); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's bilateral foot disability has been assigned a 
noncompensable rating under DC 5276, which pertains to flat 
feet.  38 C.F.R. § 4.71a, DC 5276.  Additionally, as the 
Veteran was found on VA neurological consultation in May 2002 
to have mild hallux valgus of the left foot, the Board finds 
that the diagnostic criteria pertaining to unilateral hallux 
valgus are also potentially applicable.  38 C.F.R. § 4.71a,  
DC 5280.  

Diagnostic Codes 5277 (weak foot, bilateral), 5278 (pes 
cavus), 5279 (Metatarsalgia, anterior), (5281 (hallus 
rigidus), 5282 (hammertoes), 5283 (tarsal, or metatarsal 
bones, malunion of, or nonunion of), and 5284 (foot injuries, 
other) are not applicable in this instance, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, there is no clinical evidence of 
complaints, diagnosis, or treatment for weak foot, pes cavus, 
anterior metatarsalgia, hallus rigidus hammertoes, malunion 
or nonunion of tarsal or metatarsal bones, or other foot 
injures.  While a report of a VA podiatry consultation dated 
in October 2001 shows assessments of tarsal tunnel syndrome 
and plantar fasciitis, the clinical evidence of record since 
March 5, 2002, the date of service connection, is negative 
for diagnoses or treatment related to those conditions.  
Moreover, the Veteran's VA medical records and examination 
reports during the relevant appeals period show that he has 
consistently denied any history of foot injury or trauma.  
Additionally, on his most recent VA examination dated in 
November 2008, it was expressly noted that his Achilles 
tendon was not in a valgus position and there was no marked 
pathological pes valgo planus deformity or swelling or 
callosity present, bilaterally.  Nor was there any 
instability or weakness, hammertoes, claw foot, or other 
deformity of the feet.  

Under DC 5276, a noncompensable disability rating is provided 
for mild pes planus manifested by symptoms of pain that are 
relievable by built-up shoe or arch support.  A 10 percent 
disability rating is warranted for moderate pes planus, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, DC 5276.

The Board acknowledges that while the record reflects that 
the Veteran has drawn Social Security disability compensation 
since 2000, his Social Security Administration (SSA) records 
have not been obtained.  Pursuant to the Board's April 2008 
remand, the Appeals Management Center (AMC) requested those 
records from the SSA National Records Center, but was 
informed in April 2008 that they had been destroyed.  When a 
Veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, VA requested SSA records from alternative sources, 
including from the Veteran himself, but received responses 
that no other records existed, and any further attempts at 
location would be futile.  Thus the Board finds that the AMC 
has substantially complied with the remand directive, and 
that a new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's VA medical records reflect that since March 5, 
2002, the date of service connection, he has received 
periodic treatment for pain, numbness, and coldness in his 
feet.  At a December 2002 hearing before the Board, the 
Veteran testified that he had been prescribed arch supports 
for foot pain, but had been unable to wear them.  He also 
complained of being unable to stand for eight hours per day 
and cited this as a factor in his unemployment.  
Parenthetically, the Board notes that a March 2002 statement 
from the Veteran's former employer indicated that he had been 
terminated due to his leave of absence expiring; however, the 
employer did not specify any medical reason for the Veteran's 
absence from work.

During a VA neurological consultation in August 2002, the 
Veteran reported a constant "dull aching" pain in his feet, 
which increased with jogging, walking, and standing.  
Neurological testing was negative for any abnormalities.  
Magnetic Resonance Imaging (MRI) revealed a thickening of the 
deltoid ligament that was suggestive of an "old healed 
trauma," but no evidence of edema or hemorrhage that would 
indicate acute injury.  Additionally, no tumors or bony 
abnormalities were demonstrated.  X-rays revealed a small 
Achilles tendon spur on the left foot, as well as mild hallux 
valgus with a little spurring at the medial aspect of the 
first metatarsal head.  As a result, the Veteran was 
diagnosed with Achilles tendon spur and mild hallux valgus.

On VA examination in March 2004, it was noted that the 
Veteran had been employed as a factory worker from 1977 to 
2000, at which time he became disabled.  Significantly, 
however, the VA examiner observed that the Veteran's 
disability was due to medical problems (peripheral vascular 
disease and residuals from aortobifemoral bypass surgery) 
that did not involve his service-connected pes planus.  On 
clinical evaluation, the Veteran was found to have foot pain 
and other symptoms affecting his lower extremities.  Those 
symptoms were attributed to multiple factors, including pes 
planus.  

The VA examiner referred the Veteran for examination by a 
podiatrist to further delineate the multifactorial nature of 
his foot disability.  The podiatrist determined that the 
Veteran had pes planus that had been acquired during service.  
However, the podiatrist did not provide the information 
useful to evaluate the Veteran's foot disability using the 
criteria listed under DC 5276.  

Pursuant to the Board's April 2008 remand, the Veteran was 
afforded an additional VA examination in November 2008, which 
addressed the criteria in the diagnostic code pertaining to 
pes planus.  At that examination, the Veteran reported that 
his bilateral foot pain had increased since his last 
examination, and rated his current pain level as a 7 on a 
scale of 1 to 10.  Additionally, the Veteran reported flare-
ups of foot pain, which he rated as a "10 out of 10."  
Those flare-ups, he maintained, occurred after "walking 
approximately 15 minutes or being on his feet for 15 
minutes."  The Veteran denied any use of crutches, braces, 
canes, inserts, wheelchairs, or other assisted devices for 
his feet.  Nor did he report any history of surgery or 
hospitalizations related to his pes planus.  He specifically 
denied any prior foot injury or trauma, but reported that his 
first post-service foot pain began "while pushing a large 
pallet" during his period of civilian employment.  It was 
noted that a 2004 examination of the Veteran's venous 
structures had been normal, as had a 2005 MRI and 2006 ankle 
brachial index.

Clinical examination was negative for any vascular, 
dermatological, or neurological abnormalities.  Orthopedic 
evaluation revealed a mild prominence to the medial aspect of 
the first metatarsal on the left foot.  However, no digital 
deformities were found to be present.  The VA examiner noted 
that the Veteran's left foot "appeared to have a low arch," 
and displayed a widening of the forefoot and a more 
significant prominence of the left foot bunion deformity on 
standing, with the forefoot slightly abducted.  However, the 
examiner also noted that the Achilles tendon was not in a 
valgus position.  There was no indication of swelling or 
callosity present.  Nor was there any marked pathological pes 
valgo planus deformity.

Range of motion testing was normal with respect to the first 
ray of the left foot, while the hallux itself exhibited range 
of motion of 50 degrees dorsiflexion and 30 degrees plantar 
flexion.  It was noted that the Veteran displayed some 
tenderness on movement, palpation, and pressure of the 
plantar aspect of the left foot.  However, the examination 
was negative for reports of actual pain on manipulation and 
use of the feet.

X-ray examination revealed an increase in the anterior 
metatarsal and proximal articular set angles on weight-
bearing, which was bilateral in nature but greater on the 
left than on the right, as well as a slight increase in the 
angle of Kite, bilaterally.  It was noted that there was at 
least 75 percent articulation of the talus to the navticular, 
as well as a declination of the calcaneal inclination angle.  
However, no increase in the cuboid abductus angle was 
observed, and it was expressly noted that the first 
metatarsal and talus lined up appropriately.  Additionally, 
X-rays revealed no evidence of arthritic or bony changes that 
would indicate a significant history of foot trauma.

Based upon the Veteran's statements, the results of clinical 
examination, and a review of the claims folder, the November 
2008 VA examiner diagnosed him with mild pes planus.  That 
examiner added that the Veteran's current bilateral foot 
disability was "not pathological pes valgo planus" and 
"was most likely a congenital condition, which was not 
aggravated during military service."  Notwithstanding that 
negative nexus opinion, the Board will consider the VA 
examiner's clinical findings in evaluating whether a higher 
rating is warranted for bilateral pes planus given that the 
Veteran is already service-connected for that disability.

As noted above, DC 5276 provides for a noncompensable rating 
for mild pes planus when the symptoms are relievable by 
built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the Achilles tendon, and pain on manipulation and use of the 
feet.

The evidence of record does not support a compensable rating 
for pes planus under DC 5276.  The Board recognizes that the 
Veteran, in written statements and testimony before the 
Board, as well as in VA treatment records and the reports of 
his March 2004 and November 2008 VA examinations, has 
consistently complained of bilateral foot pain.  However, he 
has consistently denied using a crutch, brace, or cane to 
ambulate, and indicated that he chooses not to wear 
corrective shoes or orthopedic inserts.  While the August 
2002 MRI report revealed a thickening of the deltoid ligament 
that was suggestive of an "old healed trauma," it showed no 
evidence of edema or hemorrhage that would indicate acute 
injury.  Moreover, subsequent X-rays and clinical 
examinations have all been negative for signs of trauma 
involving the feet, and the Veteran himself has denied a 
history of foot injury.  

The Board recognizes that the clinical evidence reflects that 
the Veteran's left foot displays a low arch, an Achilles 
tendon spur, and a mild hallux valgus (characterized as a 
"bunion deformity" by the November 2008 VA examiner).  
However, there is no clinical evidence showing inward bowing 
of the Achilles tendon, or any gross deformity, involving 
either foot.  Indeed, on the Veteran's most recent VA 
examination in November 2008, the examiner expressly noted 
that the Achilles tendon was not in a valgus position and 
that the first metatarsal and talus lined up appropriately.  
Additionally, no digital deformities were found to be 
present.  Nor was there any indication of swelling or 
callosity present, or any marked pathological pes valgo 
planus deformity.  Further, no findings were made with 
respect to breakdown or unusual shoe-wear pattern that would 
indicate abnormal weight bearing.

Additionally, the Board acknowledges that the Veteran has 
reported flare-ups of foot pain while walking or standing.  
However, while the November 2008 VA examiner noted tenderness 
in the plantar aspect of the left foot in on movement, 
palpation, and pressure, no clinical findings of pain were 
reported on manipulation and use of the feet.  Nor was there 
any evidence of lack of endurance, fatigue, instability, or 
weakness following repetitive movement.  In addition, the 
Board considers it significant that the November 2008 VA 
examiner expressly characterized the Veteran's pes planus as 
mild.  

For the aforementioned reasons, the Board finds that the 
criteria for a compensable rating for bilateral pes planus 
have not been met.  The Board finds that the disability 
overall has not been shown to be moderate in degree at any 
time since the date of service connection.  Furthermore, the 
evidence does not show weight-bearing line over or medial to 
the great toe or inward bowing of the Achilles tendon.  While 
there is tenderness on manipulation and use of the left foot, 
that showing, particularly in the absence of clinical 
findings of pain, does not raise the level of the disability 
to moderate in the absence of evidence showing that the other 
criteria for a 10 percent rating are met.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the Board finds that there is no basis for 
assignment of any higher rating on the basis of functional 
loss due to pain during flare-ups or with repeated activity 
during the relevant appeals period.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, particularly 
on manipulation, is already contemplated in the rating 
criteria of DC 5276.  Moreover, while the Veteran has 
complained of occasional painful flare-ups involving his 
feet, those have been noted to occur only after certain 
activities, such as prolonged standing or walking.  As noted 
above, on his most recent VA examination in November 2008, 
the Veteran underwent range of motion testing, which yielded 
no evidence of significant functional loss.  See 38 C.F.R. 
§ 4.71a, Plate II.  Nor was there any showing of additional 
functional loss due to pain, weakness, or fatigue on 
repetitive use.  Although the Veteran displayed some 
tenderness on movement, palpation, and pressure of the 
plantar aspect of the left foot, he did not exhibit actual 
pain on manipulation and use of the feet.  In sum, the Board 
finds that clinical evidence since the date of service 
connection does not show that any additional functional 
limitation present raises the Veteran's disability to the 
level that would warrant a higher rating.

The Board also finds that the Veteran is not entitled to a 
higher rating under the diagnostic criteria pertaining to 
hallux valgus.  As noted above, the Veteran was found on VA 
neurological consultation in August 2002 to have a "mild 
hallux valgus" of the left foot, which the November 2008 VA 
examiner later characterized as a "bunion deformity."  
However, there is no medical evidence in the claims folder 
showing a resection of the metatarsal head of either foot or 
an assessment of the disability of either foot as equivalent 
to the amputation of the great toe.  Nor have there been any 
other clinical findings of hallux valgus sufficient that 
suggest that this condition is severe enough to warrant a 
compensable percent rating under DC 5280.  The Board 
therefore finds that the Veteran's hallux valgus is currently 
properly incorporated in his noncompensable evaluation for 
pes planus.  38 C.F.R. § 4.71a, DCs 5276, 5280.

In sum, the Board finds that from the effective date of the 
grant of service connection, the symptoms of the Veteran's 
bilateral foot disability most nearly approximated the 
criteria for a noncompensable rating under DC 5276.  Under 
these circumstances, the Board must conclude that the 
criteria for the next higher, 10 percent, rating have not 
been met.  The preponderance of the evidence is against the 
claim for increase and the claim is denied.  38 U.S.C.A. 
§ 5107(b); Fenderson v. West, 12 Vet. App. 119 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2008).  However, the regulations also provide for 
exceptional cases involving compensation.  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
Veteran's service-connected bilateral foot disability.  
Therefore, the Board finds that the application of the 
regular schedular standards have not been rendered 
impractical and that referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service is 
not warranted.

The Board acknowledges that the Veteran has not worked 
throughout the pendency of this appeal.  Additionally, the 
Board recognizes that the Veteran has reported that his 
inability to stand for prolonged periods due to bilateral pes 
planus is a primary cause of his unemployment.  As noted 
above, however, while a March 2002 statement from the 
Veteran's former employer indicated that he had been 
terminated due to his leave of absence expiring, that 
employer did not specify any medical reason for the Veteran's 
absence from work.  Moreover, on VA examination in March 
2004, it was noted that the Veteran was unemployed due to 
medical problems (peripheral vascular disease and residuals 
from aortobifemoral bypass surgery) that did not involve his 
service-connected pes planus.  The record is otherwise void 
of any evidence indicating that his unemployment is due to 
his service-connected foot disability.  Nor is there any 
indication that his current level of impairment goes beyond 
that contemplated in the disability rating assigned during 
the relevant appeals period.  His foot disability has not 
been shown to warrant frequent or, indeed, any periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO/AMC sent correspondence in May 2002, January 
2004, and September 2008, a rating decision in August 2004, 
and a statement of the case in July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2009 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for a bilateral foot disability 
is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


